Order entered July 22, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                                No. 05-21-00218-CR

                  EX PARTE DEMOND WAYLON JONES

              On Appeal from the 380th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 380-83350-2020

                                     ORDER

      Before the Court is the State’s July 19, 2021 first motion for extension of

time to file its brief. We GRANT the motion and ORDER the State’s brief filed

on or before August 19, 2021.


                                           /s/   LANA MYERS
                                                 JUSTICE